Citation Nr: 1648037	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-21 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in St. Petersburg, Florida currently has jurisdiction. 

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's tinnitus claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for tinnitus, which he contends originated in service.

The Veteran was diagnosed with tinnitus in a July 2012 VA examination. Additionally, the Veteran's personnel records, as well as his DD Form 214, indicate he trained and served as a rifleman in the Marine Corps.  The Marine Corps has conceded that such a military occupational specialty (MOS) has a high probability of noise exposure, and as such, the RO conceded the Veteran's exposure to hazardous noise in service in a June 2012 examination request.  The issue, then, is whether the Veteran's tinnitus was caused by or is related to his active duty service. 

In July 2012, the Veteran underwent a VA audiological examination.  The examiner reviewed the Veteran's c-file and performed an in-person examination.  The examiner noted the Veteran's MOS and acknowledged in-service noise exposure. The Veteran reported his tinnitus was intermittent and the examiner noted he could not remember the circumstance or date of onset of the tinnitus.  The examiner concluded the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  She supported her opinion stating that "tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, [the Veteran] is non-specific with the onset and cannot make an association[.]"  

The Board finds the examiner's rationale inadequate because she failed to consider the Veteran's MOS and acknowledged noise exposure in her analysis.  Furthermore, the Veteran stated in his August 2012 notice of disagreement (NOD) that his hearing was good when he joined the Marines and he did not experience ringing in his ears.  He also stated he began experiencing ringing in his ears from "firing and being next to weapons."  Likewise, at his August 2016 hearing, the Veteran stated he first experienced tinnitus in service.  As the Veteran's statements constitute reports of lay observable symptoms, the Board finds the Veteran competent to make these statements.  Additionally, the Board finds these statements probative as tinnitus, for VA purposes, can be identified through lay observation. 

The examiner's opinion mainly rests on the fact that, at the time of the examination, the Veteran was not specific as to the onset of his tinnitus.  However, the Veteran has now submitted competent and probative statements regarding the onset of tinnitus.  These statements are at least in equipoise with the VA examiner's negative medical opinion.  Affording the Veteran the benefit of reasonable doubt, the Board determines service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds additional development is required before the Veteran's claim for bilateral hearing loss is decided. 

The Veteran has been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 in the July 2012 VA examination.  As noted above, the Veteran's records reveal his rifleman MOS and its high probability of noise exposure.  Therefore, the central issue is whether a link can be established between the Veteran's current disability and his in-service acoustic trauma.

In the July 2012 VA examination, the examiner also noted the Veteran had bilateral hearing loss when he entered the military.  However, the examiner indicated the claims file did not contain the Veteran's separation exam.  Regarding post-service occupational noise exposure, the Veteran reported he worked as a delivery truck driver for one year after service and was a taxi driver for more than 10 years.  He also reported not wearing hearing protection while he was a truck driver but denied noise exposure while working as a taxi-driver.  As for recreational noise exposure, the Veteran only reported listening to loud music. 

Following the examination, the examiner opined the Veteran's bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure.  She noted that although determining a cause of the bilateral hearing loss called for speculation due to lack of evidence, mainly the absent separation exam, she based her negative opinion on "the Veteran's extensive occupational and recreational noise exposure, and the aging process [.]"  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the examiner's medical opinion inadequate because it fails to consider the Veteran's conceded noise exposure, and the possibility of aggravation given the Veteran's documented hearing loss at enlistment.  Although the examiner noted the Veteran's MOS and conceded exposure to acoustic trauma, she failed to consider and discuss this in her rationale.  Rather, the examiner attributed more weight to the Veteran's reported occupational and recreational noise exposure after service.  The Board notes, however, the Veteran only reported not wearing hearing protection during the one year he worked as a delivery truck driver.  Additionally, the Veteran denied noise exposure during the more than 10 years he worked as a cab driver.  The only recreational noise exposure reported was listening to loud music, but the record does not indicate the frequency of this exposure and the examiner failed to elaborate on this point.  In sum, the examiner did not adequately explain why the post-service occupational and recreational noise exposures were more probative than the Veteran's noise exposure as a rifleman.  

Furthermore, a medical opinion is inadequate if the examiner fails to consider all raised theories of entitlement.  The Board finds the examiner's rationale inadequate because she did not properly consider the theory of aggravation given the Veteran's noted hearing loss at enlistment.  Although she noted the absence of a separation examination in the record, the examiner concluded determining a cause would require speculation but did not address the possibility of aggravation of the Veteran's bilateral hearing loss.  

Additionally, the Board notes the Veteran submitted lay statements relevant to the issue of a link between his bilateral hearing loss and his active duty service after he underwent the VA examination.  Specifically, the Veteran stated in his August 2012 NOD that he suffered hearing loss from firing and being next to weapons "since before [he] was discharged from the Marine Corps."  Likewise, at his August 2016 hearing, the Veteran stated he first experienced hearing loss in service but did not seek treatment.  As the Veteran's statements constitute reports of lay observable symptoms, the Board finds the Veteran competent to make these statements and determines the statements should be considered in a medical opinion.  For this and the above-noted reasons, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of the Veteran's claim.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, as well as the Veteran's 1975 separation examination.  If the RO or the AMC deems the above-noted records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability with respect to the Veteran's 1975 separation examination, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2. After completion of the above, a medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The physician must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.

The physician must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure, and lay statements found in his NOD and hearing testimony.  Specifically, the physician should consider the Veteran's work as a rifleman and his reports of experiencing hearing loss in service.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


